 In the Matter of CINCINNATI PRINTERS LEAGUEandCINCINNATI MAIL-ERS UNIONNo. 17,AN AFFILIATE OF THE INTERNATIONAL MAILERSUNIONCase No. 9-R-1693.-Decided April 17,1945Messrs. George W. Rosenthal, Ted Hanson,andAlfred Stahley,ofCincinnati, Ohio, for the League.Mr. Edward J. Fillenwarth,of Indianapolis, Ind., andMr. WalterJ.Weissman,of Cincinnati, Ohio, for the IMU.Miss Ruth E. Bliefield,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Cincinnati Mailers Union No. 17, anaffiliate of the International Mailers Union, herein called the IMU,alleging that a question affecting commerce had arisen concerningthe representation of employees of Cincinnati Printers League, Cin-cinnati, Ohio, herein called the League, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert Silagi, Trial Examiner.Said hearing was held at Cincinnati,Ohio, on March 5, 1945.The Company and the IMU appeared andparticipated.The International Typographical Union, herein calledthe ITU, filed a motion to intervene on behalf of Cincinnati MailersUnion No. 17, an affiliate of the ITU, which motion was granted.TheITU did not appear at the hearing, but in lieu thereof filed a briefstating its position.Because of the nature of the brief it was treatedby the Trial Examiner as a motion to dismiss the petition and rulingthereon was reserved for the Board.The bases of the motion to dis- -miss set forth in the brief were presented by the ITU in thePostPrinting and Publishing Companycase, andThe Register and TribuneCompanycase' and the Board discussed and disposed of these issuestherein.We perceive no reason for repeating the discussion or for'Matter of Post Printing and PublishingCo., 59 N.L.R B 1115;Matter of TheRegister and Tribune Company,60 N. L. R. B. 360;see also Supplemental Decision andOrder inMatter of Post Printing and PublishingCo., 60 N. L. R.B. 231.61 N. L.R. B., No. 85.595 596DECISIONSOF NATIONALLABOR RELATIONS BOARDchanging the position taken by the Board in those cases and the ITU'smotion to dismiss the petition is therefore denied.All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYCincinnati Printers League is a voluntary association of printingand publishing firms in the city of Cincinnati, Ohio.One of theprincipal objects of the League is to carry on collective bargaining ne-gotiations on behalf of its members.The League has been in existencefor over 40 years and during that period has bargained collectivelyand signed contracts with the various unions with which it deals.Allnegotiations are conducted by a negotiating committee of the Leaguewhich has full power to bargain collectively and which can, and does,bind individual League members.The following six companies are the only member firms of theLeague which employ mailers and are the only firms concerned in thisproceeding: S. Rosenthal & Co., Inc., Roessler Brothers, Miami Print-ing Company, Peerless Printing Company, Methodist PublishingCompany, Segal Type.All such member firms with the exceptionof the Methodist Publishing Company, which prints and publishesreligious papers and magazines, are engaged in commercial and jobprinting.The principal raw materials used by the member firms con-sist of paper, ink, and glue.These materials are purchased fromlocal jobbers, but approximately 100 percent thereof is shipped to themember firms of the League from points outside the State of Ohio.'no following table indicates the approximate value of the rawmaterials purchased by each member firm, the approximate valueof each member's annual sales, and the approximate value of salesresulting in the shipment or mailing of printed matter to points out-side the State of Ohio during the calendar year 1944:Purchases ofRaw MaterialsSalesSales outof StateSRosenthal & Co., Inc--------------$350, 000$900,000$700, 000Roessler Brothers___________________200, 000600, 000300,000Methodist Publishing Company_______500, 0001, 500, 0001,200,000Miami Printing Company_____________75, 000150, 00025,000SegalType__________________________75,000150,00025,000Peerless Printing Company___________50,000100,00075, 000$1,250,000$3,400,000$2,325,000 CINCINNATI PRINTERS LEAGUE597The League admits, and we find, that it is an employer within themeaning of the National Labor Relations Act, and that it, and eachof its individual members, are engaged in interstate commerce withinthe meaning of the Act.II.THE ORGANIZATIONS INVOLVEDCincinnati Mailers Union No. 17, affiliated with the InternationalMailers Union, and Cincinnati Mailers Union No. 17, affiliated withthe International Typographical Union and the American Federationof Labor, are labor organizations admitting to membership employeesof the Company. 'III.THE QUESTION CONCERNING REPRESENTATIONOn March 16, 1942, the League and Cincinnati Mailers Union No. 17ITU, entered into a contract for a term of 2 years, ending March 1,1944.Prior to the expiration of the contract in 1944, the IMU wasestablishedand alocal chartered in Cincinnati, Ohio.2On February 2,1944, representatives of the IMU attempted to start negotiations. fora new contract with the League, but the parties agreed that theywould not sign a new contract until such time as there was a clarifica-tion of certain issues in a case then pending before the Board.3An-other attempt was made by representatives of the IMU to negotiatea contract at a later date, but it was then decided to withhold furtheraction until certain laws of the IMU were ratified at a convention tobe held in August 1944. Later the League informed the IMU thatitwould not sign a new contract until the IMU has been certified bythe Board in an appropriate unit and the IMU thereupon filed thepetition in this case.A statement of a Board agent, introduced into evidence at thehearing, indicates that the IMU represents a substantial number ofemployees in the unit hereinafter found appropriate 4We find that a question affecting commerce has arisen concerning therepresentation of employees of the League, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.s It appears that there are at present two locals in Cincinnati,Ohio, designated asCincinnati Mailers Union No. 17.One Local is affiliated with the ITU and the other isaffiliated with the IMU3Matter of Cincinnati Daily Newspaper Publishers Association,55 N L R B 571.6 The Field Examiner reported that the secretary of the n1MU reported that it had 86members ; that the names of 34 persons appearing on the report were listed on the League'spay roll of January 3, 1945,which contained the names of 35 employees in the appropriateunit, and that the secretary of the ITU submitted a list of 67 names.The names of 6persons appearing on the list were contained in the aforesaid pay roll. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE APPROPRIATE UNITThe IMU contends for a unit of all mailers employed by theLeague, which would include foremen, regular journeymen, appren-tices, extra journeymen and permit journeymen.The League takesno position on the composition of the unit, but stated it was willingto negotiate with representatives of any unit the Board determines tobe appropriate.The ITU also does not dispute the composition of theunit petitioned for, but contends that the only appropriate unit formailers is nation-wide.However, in this case, as in thePostandRegister Tribunecases cited above, the ITU offers no evidence in sup-port of its contention, and the testimony submitted clearly establisheda long history of bargaining in the unit petitioned for herein.Again,we must perforce dismiss this contention as being without merit.Since there is no dispute regarding the composition of the unitsought herein and since it conforms to the unit which has been estab-lished by a 30- to 40-year history of collective bargaining with theLeague, we shall find that the unit as petitioned for by the IMU isapropriate.We find that all mailers employed by members of the League, in-cluding foremen, journeymen, apprentices, and permit journeymen 5constitute a unit appropriate for collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.The ITU objects to permitting employees who are members of theITU to vote unless, and until, they are no longer members of the ITU;objects to permitting mailers to vote, and to any determination whichwould acquiesce in permitting mailers to vote, on the acceptance ofany organization other than the ITU as their representative for thepurposes of collective bargaining so long as they are members of theITU; and also reiterates its contention that the ballot should containsome statement that a vote for representation by the IMU will severconnections from the ITU. In effect the ITU, in the first two ob-"Permit journeymen are regular journeymen who have not completed the full 6 yearsof apprenticeship required in the trade,but who have,due to the manpower shortage,been given permission by the IMU to work as regular journeymen. The League's payroll does not list any employees by this title,but the president of the IMU testified thatthere are such employees presently employed. CINCINNATIPRINTERS LEAGUE599jections, is saying that the Board should not permit any member whodesires to retain his affiliation with the ITU to vote in the forthcomingelection.Such qualifications on participation in the election areentirely improper.As to the contention regarding the ballot, in thesupplemental decision and order in thePostcase we stated that "It isfor the ITU and not the Board to convince the mailers that it is totheir best interest to retain their affiliation with the ITU," and we canonly repeat this statement.In addition to the regular journeymen there are 14 extra journey-men working for the League.Of these, 10 are regularly employed 5days a week by the Methodist Publishing Company and work 1 or 2days a week for S. Rosenthal & Co., Inc., on a regular part-time basis.Three work regularly for the Cincinnati newspapers, and on a regularpart-time basis for Roessler Brothers.The League takes no positionon whether or not these extra journeymen should be eligible to par-ticipate in the election, while the IMU contends they should be per-mitted to vote.Since these extra journeymen are apparently regularpart-time employees with a substantial interest in the conditions ofemployment with the League, we find, in accordance with our usualpolicy, that they are eligible to vote.There is one other employee, Covert, listed on the pay roll of Roes-sler Brothers as an "extra journeyman called regularly."This em-ployee is receiving a social security pension and works only 2 days amonth.We are of the opinion that this employee's interest in theconditions of employment is insubstantial, and we hold, therefore,that he is not eligible to participate in the election.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cincinnati PrintersLeague, Cincinnati, Ohio, as representative of its member employers,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rules andRegulations, among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll period GOODECISIONSOF NATIONALLABOR RELATIONS BOARDimmediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they wereill or on vacation or temporarily laid of£, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstatedprior to the date of the election to determine whether they desire to berepresented by Cincinnati Mailers Union No. 17, an affiliate of the In-ternationalMailers Union, or by Cincinnati Mailers Union No. 17,affiliatedwith the International Typographical Union, for the pur-poses of collective bargaining, or by neither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.